Title: James Madison to Joseph C. Cabell, 22 November 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Novr. 22. 1828
                            
                        
                        
                        Finding by yours of the 16th. just recd. that you will not leave Edgewood, before a letter will probably
                            reach it, I will ask the favor of you to make another erasure from my letter of Ocr. 30 viz. of the
                            words--"Notwithstanding British representations to the contrary", immediately following "other than G. B. which have
                            Colonies" The fact asserted as to other nations, will stand as well without them; & for a particular reason alas I wd.
                            prefer the omission of it. < >
                        Permit me to give you the further trouble of inserting a few lines in my letter of. Septr. 18. between the
                            paragraph ending with "particular object in adopting the Constitution" and the paragraph beginning with "Of the
                            impracticability of separate regulations of trade & the resulting necessity &c"
                        The inserted paragraph to be as follows.
                        "Were Congs to make the proposd. decln. of consent to State tariffs in favr. of State manufactes, and the
                            permitted attempts did not defeat themselves what wd be the situation, of States deriving their foreign supplies thro’ the
                            ports of other States? It is evident that they might be compelled to pay, in their consumption of particular
                            articles imported a tax for the comon treasy not comon to all the States & without even partaking  the
                            contemplated < > of the tariff on any manufacture or product of their own" With great esteem
                        
                        
                            
                                J. M
                            
                        
                    